EXHIBIT 99.1 CONTACTS: SinoHub, Inc.: Falicia Cheng +86-755-2661-1080 falicia@sinohub.com In the U.S.: PondelWilkinson Inc. Laurie Berman/Angie Yang 310-279-5980 investor@pondel.com SINOHUB APPROVEDASAA CUSTOMS HIGH CREDIT ENTERPRISE BY GENERAL ADMINISTRATION OF CUSTOMS OF THE PEOPLE’S REPUBLIC OF CHINA SANTA CLARA and SHENZHEN, CHINA, April 7,2009 — SinoHub, Inc. (OTCBB: SIHI), which conducts substantially all of its operations through its wholly-owned subsidiary SinoHub Electronics Shenzhen Limited in the People’s Republic of China, today announcedthat its subsidiary, SinoHub SCM Shenzhen Limited, has been approved as anAA Customs High Credit Enterprise by theGeneral Administration of Customs of the People's Republic of China. AA Customs High Credit Enterprise status is the highest level of achievement awarded to long-standing enterprises with standardized operations and highly reliable customs declaration credit.Recognized in all of China’s customs ports, AA Customs High Credit Enterprises are given priority, expedited customs clearance. Due to this new status, SinoHub expects to benefit from expedited clearance facilitation, exemption from customs examinations andprocessing by dedicatedcustoms personnel to accelerate all import/export aspects of the company’s business.This distinction is especially important for SinoHub’s mobile phone business customers, who comprise approximately 70% of the copmpany’s total revenues, and for whom speed in importing components translates into enhanced profitability. SinoHub, Inc. 2 “We are very pleased to have our spotless record and reputation for efficiency recognized by the General Administration of Customs for the People’s Republic of China,” said Harry Cochran, chief executive officer of SinoHub.“Our company is one of only eight non-bonded import and export businesses in Shenzhen awarded AA Customs High Credit Enterprise status and the only one of these which is focused on the electronics industry. “By gaining this important distinction, our customers will benefit from a more simplified customs declaration procedure, which lowers costs and allows us to continuously improve our service levels.This is a key building block for our future growth and we believeit gives us a significant competitive advantage as we seek to become the premier electronic component supply chain management platform for China’s electronics industry.” About
